In this case the appellant was indicted for unlawfully betting and wagering money at a game played with cards. The indictment did not allege the place, or allege that it was a public place, or that it was a private residence occupied by a family commonly resorted to for gaming.
It is no offense to bet and wager money at cards, except under the conditions named in article 379 of the Penal Code, and the motion to quash the indictment should have been sustained.
This is a companion case to Chapman v. State, this day decided. The indictment being in the same form as the one therein copied, this case is reversed and dismissed for the reasons therein assigned.
Dismissed.